Citation Nr: 0117544	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1. The veteran died in December 1997 as a result of suicide.

2.  The veteran committed suicide due to mental unsoundness 
associated with his service-connected generalized anxiety 
disorder


CONCLUSION OF LAW

The veteran's death from suicide was due to mental 
unsoundness associated with his service-connected generalized 
anxiety disorder. 38 U.S.C.A. §§ 1310 (West 1991); 38 C.F.R. 
§§ 3.302, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the appellant's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

All available evidence necessary for an equitable disposition 
of this claim has been obtained and no further action is 
required to comply with the provisions of the VCAA.  
Moreover, in view of the favorable disposition of the claim, 
there is no prejudice to the appellant as a result of the 
Board deciding the appeal without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

A certificate of death and autopsy report reflect that the 
veteran died at the age of 45 on December 1, 1997.  The 
immediate cause of death was methadone overdose.  
Arteriosclerotic cardiovascular disease and Hepatitis C were 
listed as other significant conditions contributing to the 
veteran's demise.  The manner of death was suicide.  A Pasco 
County Sheriff's Office report, dated in December 1997, 
reflects that the veteran was found deceased on the floor 
with no signs of any forced entry.

The appellant maintains that the veteran's demise was not a 
result of suicide but that he self-medicated in order to 
relieve himself from the pain associated with his service-
connected Crohn's disease. 

At the time of the veteran's death, he was service-connected 
for Crohn's disease, rated as 60 percent disabling, 
generalized anxiety disorder and residuals of a fracture of 
the right wrist, each rated as 10 percent disabling.  His 
combined evaluation was 70 percent.  After his death, for the 
purpose of accrued benefits, a total rating based on 
unemployability due to service-connected disabilities was 
awarded.  Service connection had been granted for the 
generalized anxiety disorder on the basis that it was 
secondary to the veteran's service-connected Crohn's disease.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A.§ 1310; 38 C.F.R. § 3.312.

38 C.F.R. § 3.302 addresses service connection for mental 
unsoundness in suicide. It provides:

(a)  General. (1)  In order for suicide to constitute willful 
misconduct, the act of self-destruction must be intentional. 
(2)  A person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct). (3)  It is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service connected.

(b)  Evidence of mental condition. (1)  Whether a person, at 
the time of suicide, was so unsound mentally that he or she 
did not realize the consequence of such an act, or was unable 
to resist such impulse is a question to be determined in each 
individual case, based on all available lay and medical 
evidence pertaining to his or her mental condition at the 
time of suicide. (2)  The act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness. (3)  A reasonable adequate 
motive for suicide may be established by affirmative evidence 
showing circumstances which could lead a rational person to 
self-destruction.

(c)  Evaluation of evidence. (1)  Affirmative evidence is 
necessary to justify reversal of service department findings 
of mental unsoundness where Department of Veterans Affairs 
criteria do not otherwise warrant contrary findings. (2)  In 
all instances any reasonable doubt should be resolved 
favorably to support a finding of service connection.

In order to show that a suicide was willful misconduct, there 
must be evidence of the veteran's intent to commit such act.  
See Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995).  The act 
of suicide alone may be sufficient evidence upon which to 
base a finding of mental unsoundness; unless there is 
evidence of a reasonable adequate motive for suicide, the act 
will be considered the result of mental unsoundness.  Sheets 
v. Derwinski, 2 Vet. App. 512, 516 (1992); 38 C.F.R. 
3.302(b)(2).

There is no is medical evidence of record specifically 
addressing whether the veteran was mentally unsound when he 
committed suicide.  However, VA hospitalization and 
outpatient reports, dated in 1997, reflect that the veteran 
suffered from depression and anxiety associated with the 
service-connected Crohn's disease.  As set forth above, the 
act of suicide is evidence of mental unsoundness.  The record 
does not show a reasonable adequate motive for the veteran's 
suicide.  Therefore, the Board concludes that the veteran's 
suicide was due to mental unsoundness associated with his 
service-connected generalized anxiety disorder.  Accordingly, 
service connection for the cause of the veteran's death is in 
order.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 


